DETAILED ACTION
Claims 1-21 are considered in this office action. Claims 1-21 are pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 6, 8-11, 13-17 and 21 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Jerome et al. (US20150039173A1) and herein after will be referred as Jerome. 

Regarding Claim 1, Jerome teaches a parking assistance method  (Fig. 3 ) for performing parking assistance for a subject vehicle using a parking assistance device (#109) comprising a controller configured to output assistance information for an occupant of the subject vehicle based on traveling information of the subject vehicle detected by a sensor, the method to be executed by the controller  comprising: 
determining, based on the traveling information, whether or not parking of the subject vehicle is performed in a manual mode (Para [0074] Line 9-12: “The available option for the owner of the vehicle 701 is to either park improperly or request the respective drivers of the improperly parked vehicles to park in a proper manner.” Here parking improperly is being interpreted as manual mode parking); 
when the parking of the subject vehicle is performed in the manual mode, detecting a parking execution state of the subject vehicle (Para [0060] : “In step 303, the travel platform 109 determines at least one adjustment to the one or more of the parked vehicles based, at least in part, on the one or more parking conditions.”); 
determining, based on the parking execution state, whether or not the parking toward a target parking space is necessary again (Para [0060] : “In one scenario, the travel platform 109 may determine at least one improper parking by the at least one parked vehicle and/or at least one excess gap between one or more parked vehicles and/or dimensions of one or more vehicles, whereby the travel platform causes an adjustment in the parking position based on the determination” Emphasis Added ); 
and when a determination is made that the parking toward the target parking space is necessary again, outputting, to a user interface, guidance information for switching a parking mode of the subject vehicle from the manual mode to an automated mode in which parking control is executed to park the subject vehicle into the target parking space (Para [0060-0061] : “In step 303, the travel platform 109 determines at least one adjustment to the one or more of the parked vehicles based, at least in part, on the one or more parking conditions. In one scenario, the travel platform 109 may determine at least one improper parking by the at least one parked vehicle and/or at least one excess gap between one or more parked vehicles and/or dimensions of one or more vehicles, whereby the travel platform causes an adjustment in the parking position based on the determination.[0061] In step 305, the travel platform 109 causes, at least in part, (a) a presentation of at least one notification regarding the one or more parking conditions, the at least one adjustment, or a combination thereof; (b) an activation of the one or more automatic movement systems to perform the at least one adjustment; or (c) a combination thereof. In one embodiment, the initiation of the determination of the at least one adjustment, the presentation of the at least one notification, the activation of the one or more automatic movement systems, or a combination thereof is further based, at least in part, on a determination that at least one of the one or more parked vehicles proximate to the at least one of the one or more parked vehicles that has left is associated with the one or more parking conditions.”).

Similarly Claim 21 is rejected on similar rational as Claim 1 above is . 

Regarding Claim 2. Jerome teaches the parking assistance method according to claim 1. 
Jerome also teaches detecting a current position of the subject vehicle with respect to the target parking space as the parking execution state and determining, based on the current position of the subject vehicle with respect to the target parking space, whether or not the parking toward the target parking space is necessary again (See Fig . 9 and Para [0076] : “The one or more sensors may check the parking situation periodically, according to a schedule, on demand, or a combination thereof, thereby detecting that the nearby vehicle 903 has left the parking space. In one scenario, the one or more sensors may assist the at least one improperly parked vehicle 901 in determining improper parking position, for instance, the at least one vehicle has parked above and/or beyond the line marking 905”).

Regarding Claim 3. Jerome teaches the parking assistance method according to claim 1
Similarly Jerome teaches  detecting a posture of the subject vehicle with respect to the target parking space as the parking execution state; and determining, based on the posture of the subject vehicle with respect to the target parking space, whether or not the parking toward the target parking space is necessary again (See Fig . 9 and Para [0076] : “The one or more sensors may check the parking situation periodically, according to a schedule, on demand, or a combination thereof, thereby detecting that the nearby vehicle 903 has left the parking space. In one scenario, the one or more sensors may assist the at least one improperly parked vehicle 901 in determining improper parking position, for instance, the at least one vehicle has parked above and/or beyond the line marking 905”).  

Regarding Claim 4. Jerome teaches the parking assistance method according to Claim 1, Jerome also teaches calculating a reference trajectory for the subject vehicle to park into the target parking space(Para [0076] : “In one scenario, the one or more sensors of vehicle 901 may convey the determined parking information for the one or more vehicle to the UE 101 of the driver of the vehicle 901 (907). When the driver gets the parking information in his/her UE 101, he/she can go back to his/her vehicle and park the vehicle properly. In one embodiment, upon detecting departure of the improperly parked vehicles through one or more sensors, the improperly parked vehicle 901 may automatically start the automatic parking facility based on sensor information and adjust its parking position, up to a predefined threshold.”);
 detecting a current position of the subject vehicle with respect to the reference trajectory as the parking execution state; and determining, based on the current position of the subject vehicle with respect to the reference trajectory, whether or not the parking toward the target parking space is necessary again (Para [0076] : “The one or more sensors may check the parking situation periodically, according to a schedule, on demand, or a combination thereof, thereby detecting that the nearby vehicle 903 has left the parking space. In one scenario, the one or more sensors may assist the at least one improperly parked vehicle 901 in determining improper parking position, for instance, the at least one vehicle has parked above and/or beyond the line marking 905.”).  

Regarding Claim 5. Jerome teaches the parking assistance method according to Claim 1, Similarly Like Claim 4 Jerome also teaches calculating a reference trajectory for the subject vehicle to park into the target parking space; detecting a posture of the subject vehicle with respect to a tangent line of the reference trajectory as the parking execution state; and determining, based on the posture of the subject vehicle with respect to the tangent line of the reference trajectory, whether or not the parking toward the target parking space is necessary again (Para [0076]).  

Regarding Claim 6. Jerome teaches the parking assistance method according to claim 4. Jerome also teaches  calculating the reference trajectory from a parking program that is preliminarily stored for executing the automated mode (Para [0076] : “In one scenario, the one or more sensors of vehicle 901 may convey the determined parking information for the one or more vehicle to the UE 101 of the driver of the vehicle 901 (907). When the driver gets the parking information in his/her UE 101, he/she can go back to his/her vehicle and park the vehicle properly. In one embodiment, upon detecting departure of the improperly parked vehicles through one or more sensors, the improperly parked vehicle 901 may automatically start the automatic parking facility based on sensor information and adjust its parking position, up to a predefined threshold.”).  

Regarding Claim 8. Jerome teaches the parking assistance method according to Claim 1.  Jerome also teaches calculating, as a target parking state, a target parking position that is set in the target parking space; when the parking of the subject vehicle is performed in the manual mode, detecting an actual parking position upon completion of the parking of the subject vehicle as the parking execution state; and determining, based on a difference between the target parking position and the actual parking position, whether or not the parking toward the target parking space is necessary again (Para [0060] : “In step 303, the travel platform 109 determines at least one adjustment to the one or more of the parked vehicles based, at least in part, on the one or more parking conditions. In one scenario, the travel platform 109 may determine at least one improper parking by the at least one parked vehicle and/or at least one excess gap between one or more parked vehicles and/or dimensions of one or more vehicles, whereby the travel platform causes an adjustment in the parking position based on the determination.”).  

Regarding Claim 9. Jerome teaches the parking assistance method according to claim 1. Similarly Like Claim 8 Jerome also teaches  when the parking of the subject vehicle is performed in the manual mode, calculating a reference trajectory for the subject vehicle to reach the target parking space as a target parking state and detecting an actual parking trajectory related to an actual movement of the subject vehicle as the parking execution state; and determining, based on a difference of the actual parking trajectory with respect to the reference trajectory, whether or not the parking toward the target parking space is necessary again (Para [0060-0061] ).  
Regarding Claim 10. Jerome teaches the parking assistance method according to Claim 1.  Jerome also teaches  when the parking of the subject vehicle is performed in the manual mode, calculating a target position of turn for parking for the subject vehicle to park into the target parking space as a target parking state and detecting an actual position of turn for parking due to an actual parking operation of the subject vehicle as the parking execution state; and determining, at timing of the turn for parking, based on a difference of the actual position of turn for parking with respect to the target position of turn for parking, whether or not the parking toward the target parking space is necessary again (Para [0076] and Fig .9 as presented Below)

    PNG
    media_image1.png
    544
    750
    media_image1.png
    Greyscale
.  

Regarding Claim 11. Jerome teaches the parking assistance method according to Claim 1.  Jerome also teaches  when a difference between the parking execution state and a target parking state is not less than a Fig.9 : “In one embodiment, the travel platform 109 may process the one or more parking lines associated with the at least one parking area, whereby the travel platform 109 may determine a predefined threshold based, at least in part, on the detected parking lines. In one embodiment, the travel platform 109, may further determine whether parking in the predetermined threshold can be implemented based, at least in part, on the sensor information.”).  

Regarding Claim 13. Jerome teaches the parking assistance method according to Claim 1.  Jerome also teaches  when a determination is made that the parking toward the target parking space is necessary again, outputting the guidance information; then switching the parking mode of the subject vehicle from the manual mode to the automated mode; and executing parking control for the subject vehicle to park into the target parking space (Para [0060-0061]).  

Regarding Claim 14. Jerome teaches the parking assistance method according to Claim 1.  Jerome also teaches  when a determination is made that the parking toward the target parking space is necessary again, outputting to the user interface the guidance information for switching the parking mode of the subject vehicle from the manual mode to the automated mode, the guidance information including a confirmation display with which it is possible to select whether or not to switch the parking mode of the subject vehicle from the manual mode to the automated mode(Para [0061]); 
and when the occupant of the subject vehicle selects whether or not to switch the parking mode of the subject vehicle based on the confirmation display, outputting information indicating that either the manual mode or the automated mode is selected to the user interface based on information selected by the occupant of the subject vehicle (Para [0076]).  

Regarding Claim 15. Jerome teaches the parking assistance method according to Claim 1.  Jerome also teaches  when a determination is made that the parking toward the target parking space is necessary again, outputting to the user interface the guidance information for switching the parking mode of the subject vehicle from the manual mode to the automated mode, the guidance information including a confirmation display with which it is possible to select whether or not to switch the parking mode of the subject vehicle from the manual mode to the automated mode; when the occupant of the subject vehicle selects the automated mode, executing parking control for the subject vehicle to head for the target parking space mode and when the occupant of the subject vehicle selects the manual mode, maintaining the parking mode of the subject vehicle in the manual mode (Para [0060-0061] and [0076]  it is inferred from Jerome from Para [0060-0061] and [0076] if the user does not select the automatic mode , the vehicle will stay as it is i.e. manual. )
Similarly Claim 16 -17 are rejected as Claim 15 above is.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Jerome in view of Kim et al. (US20180043905A1) and herein after will be referred as Kim. 

Regarding Claim 7. Jerome teaches the parking assistance method according to claim 1.  
Kim also teaches detecting as the parking execution state a number of times the occupant operates a shift of the subject vehicle to switch between forward and reverse; and determining, based on the number of times the subject vehicle switches between forward and reverse, whether or not the parking toward the target parking space is necessary again (Para [0274] : “A case where the processor 170 is difficult to design the parking path P again may mean a case where it is necessary to design a parking path with an increased number of gear changes (S310 and S312).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jerome to incorporate the teachings of Kim to include detecting as the parking execution state a number of times the occupant operates a shift of the subject vehicle to switch between forward and reverse; and determining, based on the number of times the subject vehicle switches between forward and reverse, whether or not the parking toward the target parking space is necessary again. Doing so would optimize the automated parking process. 
	
Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Jerome in view of Yoshimura  (US20190144037A1) and herein after will be referred as Yoshimura. 

Regarding Claim 12 Jerome teaches the parking assistance method according to claim 11.  

Yoshimura teaches calculating a parking difficulty level for the target parking space based on a size of the target parking space or a size of a surrounding space adjacent to the target parking space (Fig 5. #S116 : Para [0064-0065] : “Upon receiving the parking target position from the parking target position setting unit 44, the parking path calculator 46 calculates and sets an ideal parking path that is an ideal parking trajectory on the basis of the obstacle information and the parking target position (S114). The parking path calculator 46 outputs the set ideal parking path to the difference calculator 50 and to the output controller 52 and stores the ideal parking path in the storage unit 32; Upon receiving the ideal parking path from the parking path calculator 46, the output controller 52 informs of the parking difficulty (S116).”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jerome  to incorporate the teachings of Yoshimura to include calculating a parking difficulty level for the target parking space based on a size of the target parking space or a size of a surrounding space adjacent to the target parking space. Doing so would optimize the automated parking process. 
	
Jerome and Yoshimura does not expressly teaches setting the evaluation threshold lower as the parking difficulty level is higher while setting the evaluation threshold higher as the parking difficulty level is lower.  However it is obvious to an ordinary person skilled in the art to lower the evaluation criteria when the problem or issue is of higher degree and vice versa. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jerome Yoshimura to incorporate the teachings of Yoshimura to include setting the evaluation threshold lower as the parking difficulty level is higher while setting the evaluation threshold higher as the parking difficulty level is lower. Doing so would optimize the automated parking process. 

Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Jerome in view of Keigo et al. (EP2647528B1) and herein after will be referred as Keigo. 

Regarding Claim 18. Jerome teaches the parking assistance method according to Claim 1.  Jerome also teaches outputting a manual parking guidance display to the user interface when an instruction to switch the parking mode of the subject vehicle is not input to the user interface and the parking mode of the subject vehicle is maintained in the manual mode (Para [005] : “This document particularly refers to a method and device for providing an assisted parking of a motor vehicle into a parking space, which comprises approaching the parking space, measuring the parking space using sensors situated on the motor vehicle, calculating a setpoint parking path, indicating the setpoint parking path on a display, and indicating an actual parking path on the display such that the actual parking path may be adapted to the setpoint parking path”.)  

Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over Jerome.

Regarding Claim 20. Jerome teaches the parking assistance method according to Claim 1.  Jerome also teaches determining, based on the traveling information, whether or not the4858-3181-4929, v. 1International Application Serial No. PCT/JP2019/033895Page 9 of 10 Preliminary AmendmentDated: February 24, 2022parking of the subject vehicle is performed in the manual mode i.e. parked improperly. However if the car is parked using automatic parking assistance then the care will not be parked improperly and does not need to be determined if its parked improperly or not.

Hence it would be obvious to an ordinary person skilled in the art wherein when the parking of the subject vehicle is not performed in the manual mode, the parking execution state is not detected for the reasons mentioned above. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jerome to incorporate the teachings of obvious variation to include when the parking of the subject vehicle is not performed in the manual mode, the parking execution state is not detected for. Doing so would optimize the process of determining if the vehicle is parked improperly or not. 
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwama et al. (US10268201) discloses a system controls motion of vehicle according to a first parking path ending at a target state and determines a second parking path from a current state to the target state using a model of the parking space . The system acquires images of the parking space during the motion of the vehicle along the first parking path and constructs the model of the parking space . The model is used to generate a set of virtual images of the environment of the parking space as viewed from virtual viewpoints outside of the first parking path . The current state of the vehicle is determined by comparing a current image of the parking space with at least one virtual image . The second parking path is determined from the current state to the target state .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668